Citation Nr: 0531534	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic sinusitis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1955 to April 1965.

This appeal was initially brought to the Board of Veterans 
Appeals (the Board) from rating actions taken by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The veteran provided testimony at a personal hearing before a 
Veterans Law Judge in June 2000, a transcript of which is of 
record.

In a decision in March 2001, the Board determined that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for chronic sinusitis, 
and to that extent, the appeal was granted.  The Board 
further remanded that issue for adjudication on the 
substantive merits with regard to the newly reopened claim 
and for procedural enlightenment and development with regard 
to certain changes in the law with regard to that and other 
issues.  

Substantive development with regard to the other pending 
appellate issues was not specifically requested as part of 
the prior March 2001 Board remand although the Board also 
remanded the case on those issues (i.e., whether new and 
material evidence had been received to reopen the veteran's 
claim for service connection for a right knee disability; and 
entitlement to service connection for a gastrointestinal 
disability claimed as secondary to service-connected 
degenerative joint disease of the left knee.)

During the course of the current appeal, the rating assigned 
for the veteran's service-connected left knee disability, 
characterized as degenerative joint disease of the left knee, 
was increased by the RO from 10 to 40 percent disabling from 
February 18, 1997.  The veteran has since indicated his 
satisfaction with that increase.  

In July 2003, the Board again remanded the case on all three 
issues addressed previously.

In subsequent rating action by the RO, service connection was 
granted for degenerative joint disease of the right knee, and 
a 10 percent rating was assigned from February 18, 1997; 
service connection was also granted for peptic ulcer disease 
and a 10 percent rating assigned from February 18, 1997.  
These actions satisfied those portions of the then pending 
appeal.  However, the RO continued to deny the claim relating 
to a sinus disorder and it is on that issue alone that the 
case has been returned to the Board at this time.



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issue relating to sinusitis. 

2.  The veteran does not now demonstrate chronic sinusitis of 
service origin.


CONCLUSION OF LAW

Chronic sinusitis is not the result of service.  38 U.S.C.A. 
§§ 1110, 1131, 1131,1153, 5103, 5107 (West  2002 & Supp. 
2005); 38 C.F.R. §§ 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  In fact, the case 
has been remanded twice by the Board for development to 
include a new examination, which has been conducted.  The 
veteran has indicated that he is aware of what is required in 
the way of evidence and that nothing further is known to 
exist which would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of the issue relating to sinusitis at present without 
detriment to the due process rights of the veteran.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim with regard to a chronic sinus disorder.  The 
Board finds that the examination reports coupled with the 
other evidence of record provide sufficient information to 
adequately evaluate that claim.

However, should he develop a chronic sinus disorder at some 
later date, he is free to provide evidence in that regard 
along with an opinion that provides a nexus to service for 
the purpose of reopening that claim.

The VA has satisfied its obligation to notify and assist the 
veteran in this case as relates to sinusitis.  [It must be 
noted that his claims with regard to other disabilities have 
all been found in his favor during the course of this 
appeal.]  Further development and further expending of the 
VA's resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

Service records show some evidence of throat problems and 
acute respiratory complaints.  

A private physician, Dr. McS, reported that he had seen the 
veteran in June 1978 for lateral pharyngitis consistent with 
a history of allergies.  He was seen in August 1978 for an 
inflamed throat for which he was to see an allergy 
specialist.  No further problems were seen on a visit in 
October 1978.

Private CT scan in October 1991 reportedly showed bilateral 
ethmoid sinusitis.

On occasion since then, VA and private clinical records 
including on a VA evaluation in 1993, have identified 
treatment for respiratory complaints felt to be possibly 
attributable to sinusitis.  On none of these occasions has 
any current problem been attributed to anything of service 
origin.

At the time of the Board's March 2001 decision that new and 
material evidence had been submitted to reopen the case, the 
following was noted:

Entitlement to service connection for a 
"throat condition with sinus drip" was 
denied by the RO in June 1967, on the 
basis that sinusitis had not been shown, 
either in service or on a VA examination 
in May 1967.  The veteran did not appeal 
that decision, and, accordingly, it is 
final...Evidence received since that 
determination includes clinical records 
showing the veteran's treatment for 
sinusitis.  Inasmuch as the prior 
decision was based, in large part, on the 
absence of any current showing of 
sinusitis, this evidence is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim".  

Accordingly, the claim was reopened and the case was returned 
for development on the issue on the substantive merits.

At the time of the Board's most recent decision, the case was 
remanded, in pertinent part, for medical evaluation to 
include examination by a VA specialist in otolaryngology to 
include review of the entire clinical file, and to render 
annotated, detailed opinions with regard to the following (a) 
what is the relationship between the veteran's current sinus 
problems and any in-service symptoms; (b) when did his 
current sinus problems develop, and to what may they be 
attributable, if determinable.

On special VA examination in April 2005, the veteran reported 
that he had chronic sinus problems when he was in service.  
He said that this was related to removal of upper teeth in 
service; he said he had interference with breathing through 
his nose on a daily basis.  He denied having any purulent 
discharge.  He said that he had previously used 
antihistamines, steroid spray and decongestants.  He had no 
speech impediment.  He reported being treated with 
antibiotics for approximately a 2- week period about 1-3 
times a year.  He had not had allergy testing and denied 
periods of incapacitation due to this problem.

On examination, his nostrils were patent bilaterally.  He had 
normal nasal mucosa.  The septum was slightly deviated to the 
right.  His airways were adequate,  There was no evidence of 
sinus tenderness, crusting or purulent discharge.  The 
examiner concluded that the examination for nasal sinusitis 
was within normal limits and his sinuses were well aerated.  
The examiner concluded that he had no current signs or 
symptoms on physical examination.  

In this case, although he had respiratory complaints in and 
on occasion since service of one variety or another, which 
may or may not have involved his sinuses, a specific expert 
medical evaluation has resulted in the clinical conclusion 
that the veteran does not now have sinusitis.  

In this case, the Board and the RO have gone to considerable 
effort to clinically determine the nature of current 
disability, and in addition to service and post-service 
clinical records, have provided evaluative studies and 
examinations, including X-rays.  These are now negative for 
any sign of a chronic sinus disorder.

In fact, the only current evidence and/or opinion of record 
to the effect that the veteran has chronic sinusitis is from 
the veteran himself; he is not qualified to render such an 
opinion.

Absent a current disability, i.e., chronic sinusitis, there 
is no basis for a grant of service connection.  A doubt is 
not raised to be resolved in his favor.


ORDER

Service connection for chronic sinusitis is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


